Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending on the merits.
Claims 1-20 are under examination in the instant application.

Priority
Acknowledgement is made that the instant application claims benefit to the provisional application 62/732,830 filed on 09/18/2018.

Information Disclosure Statement
The Information Disclosure Statement(s), both submitted on 09/18/2019 have been received and considered.

Claim Objections
	Claims 8 is objected to for being inconsistent with the preceding claims and specification. The preceding claims define the “sample” as bone marrow taken from the “subject” who is a human. Claim 8 states, “The method of claim 1, wherein obtaining hematopoietic cells comprises removing bone marrow from the sample via aspiration”. This appears to be incorrect and should read, “The method of claim 1, wherein obtaining hematopoietic cells comprises removing bone marrow from the [subject] via aspiration” to be consistent with the preceding claims and the specification. To expedite compact prosecution, claim 8 has been interpreted to refer to the “subject”. Correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strober (US 20180221410 A1).
In regards to claim 1, Strober discloses a method for obtaining hematopoietic cells from bone marrow (Specification, p4, paragraph [0052]; p7, paragraph [0092]), that the bone marrow comes from a subject’s body (Specification, p4, paragraph [0052]; p7, paragraph [0092]), that the hematopoietic cells were obtained from the sample after the sample has been removed from the body (Claim 7, p38), and 
In regards to claim 2, Strober discloses that the samples are derived from iliac crest or vertebral bodies (Specification, p4, paragraph [0052]). Specifically, Strober teaches that bone marrow may be obtained from “vertebrae” or “pelvic” bone (Specification, p4, paragraph [0052]). While Strober does not explicitly use the anatomical term “iliac crest”, the iliac crest is part of the pelvis, and it is understood in the art that bone marrow is readily obtained from the iliac crest of the pelvis. Furthermore, it is understood in the art that “vertebral bodies” are the main portions of vertebrae.
In regards to claim 3, Strober discloses that the subject is deceased when the sample is obtained (Specification, p4, paragraph [0052]; p7, paragraph [0092]).
In regards to claim 4, Strober discloses that the subject is human (Specification, p6, paragraph [0074] and [0075]).
In regards to claim 5, Strober discloses that the hematopoietic cells comprise CD34+ hematopoietic cells (Specification, p12, paragraph [0120]).
In regards to claim 6, Strober discloses that the hematopoietic cells are obtained by contacting the sample with an agent that mobilizes CD34+ cells from bone marrow (Specification, p8, paragraph [0093]).
In regards to claim 7, Strober discloses that the mobilization agent is granulocyte colony stimulating factor (G-CSF) (Specification, p8, paragraph [0093].
In regards to claim 16, Strober discloses 	that the cellular products are cryopreserved (Specification, p34, paragraph [0295], claim 8-9 and 18, p38).
In regards to claim 17, Strober discloses that the cellular product promotes the establishment of mixed chimerism in a solid organ transplant recipient (Abstract, claim 1, p38).
In regards to claim 18, Strober discloses that the solid organ is kidney (claim 2, p38).

In regards to claim 20, Strober discloses that the obtained hematopoietic cells are HLA-mismatched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 4, p38).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim(s) 1-8, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strober in view of Shapiro et al. (Bone marrow aspiration for regenerative orthopedic intervention: technique with ultrasound guidance for needle placement, Methodology, 12:8 917-928, 2017).
Strober teaches a method for obtaining hematopoietic cells from bone marrow (Specification, p4, paragraph [0052]; p7, paragraph [0092]); that the bone marrow comes from a subject’s body (Specification, p4, paragraph [0052]; p7, paragraph [0092]; that the hematopoietic cells were obtained from the sample after the sample has been removed from the body (Claim 7, p38); that the hematopoietic cells are administered to a solid organ transplant recipient (Specification, p4, paragraphs [0050] and [0051]); that the samples are derived from iliac crest or vertebral bodies (Specification, p4, paragraph [0052]); that the subject is deceased when the sample is obtained (Specification, p4, paragraph [0052]; p7, paragraph [0092]); that the subject is human (Specification, p6, paragraph [0074] and [0075]); that the hematopoietic cells comprise CD34+ hematopoietic cells (Specification, p12, paragraph [0120]); that the hematopoietic cells are obtained by contacting the sample with an agent that mobilizes CD34+ cells from bone marrow (Specification, p8, paragraph [0093]); that the mobilization agent is granulocyte colony stimulating factor (G-CSF) (Specification, p8, paragraph [0093]; that the cellular products are cryopreserved (Specification, p34, paragraph [0295], claim 8-9 and 18, p38); that the cellular product promotes the establishment of mixed chimerism in a solid organ transplant recipient (Abstract, claim 1, p38); that the solid organ is kidney (claim 2, p38); that the obtained hematopoietic cells are HLA-matched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 3, p38); and that the obtained hematopoietic cells are HLA-mismatched to the solid organ transplant recipient (Specification, p2, paragraph [0022]; claim 4, p38). 
Strober also teaches that the samples were obtained by aspiration (Specification, p32, paragraph [0278]); and that hematopoietic cells comprising CD34+ cells were removed from bone marrow by immunoselection (Specification, p12, paragraph [121]).

Strober also teaches that the samples were obtained by aspiration (Specification, p32, paragraph [0278]); and that hematopoietic cells comprising CD34+ cells were removed from bone marrow by immunoselection (Specification, p12, paragraph [121]).
Strober does not explicitly teach that the bone marrow samples are treated with an anticoagulant; that bone marrow is removed by trephination, and obtaining hematopoietic cells comprises separating bone marrow cells from bone shards; that the separating step comprises agitation, 
Shapiro teaches a method of extracting marrow aspirate from the iliac crest of cadavers (p923, paragraph 4). Shapiro teaches that marrow aspirates were obtained from humans (p917, paragraph 3; p922, paragraphs 1-3). Shapiro further teaches that the marrow harvested is filtered of bone spicules, and then centrifuged and concentrated, and that this technique can be used to obtain hematopoietic stem cells (p923, paragraph 3). In addition, Shapiro teaches that appropriate anticoagulants should be employed, to prevent clotting, and gives heparin as an example (p922, paragraph 2).
In regards to claim 1, Strober anticipates the claim as described above, however, even if it does not, a person of ordinary skill in the art would have found it prima facie obvious to try a method of creating a cellular product from hematopoietic cells obtained from iliac crest or vertebral body bone marrow ex vivo by obtaining a bone marrow sample from a subject’s body, by obtaining hematopoietic cells from the sample after it has been removed from the subject’s body, and producing a cellular producing comprising hematopoietic cells for administration to a solid organ transplant recipient, as taught by Strober teaches that hematopoietic cells may be obtained from bone marrow (Specification, p4, paragraph [0052]; p7, paragraph [0092]); that the bone marrow comes from a subject’s body (Specification, p4, paragraph [0052]; p7, paragraph [0092]); that the hematopoietic cells were obtained from the sample after the sample has been removed from the body (Claim 7, p38); and that the hematopoietic cells are administered to a solid organ transplant recipient (Specification, p4, paragraphs [0050] and [0051]), and Shapiro teaches that marrow aspirates were obtained from humans (p917, paragraph 3; p922, paragraphs 1-3) and that this technique can be used to obtain hematopoietic stem cells (p923, paragraph 3).

However, even if Strober does not teach that hematopoietic cells may be obtained from marrow that has been specifically removed from a subject’s body, this feature is taught by Shapiro because Shapiro teaches that hematopoietic cells can be obtained by a method whereby marrow is physically harvested from bone (p923, paragraph 3). Moreover, Shapiro provides motivation for doing so by stating that this technique has yielded “hematopoietic stem cell counts of 4.62 million” (p923, paragraph 3). Therefore, a person of ordinary skill in the arts would have been motivated to combine these teachings because doing so would yield a large number of hematopoietic stem cells, saving time and money, and because doing so would give predictable results with a reasonable expectation of success.



Claim(s) 8, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strober and Shapiro as applied to claims 1-8, 15-20 above, and further in view of Ades et al. (Cell suspension .
While both Strober (Specification, p32, paragraph [0278]) and Shapiro (p922, paragraphs 1-3) teach that marrow samples can be obtained by aspiration, they are silent on whether samples can be obtained by trephination. Furthermore, while Shapiro teaches that when marrow is harvested is filtered of bone spicules, and then centrifuged and concentrated, and that this technique can be used to obtain hematopoietic stem cells (p923, paragraph 3), Shapiro is silent on whether this technique can be performed when samples are collected by trephination.
Ades teaches a method of extracting cells by trephine bone marrow biopsy of the iliac crest (Abstract, p427; Materials and methods, p427, column 2, paragraphs 1 and 2). Ades further teaches that biopsy specimens were cleaned of clots with a scalpel, washed, digested in collagenase, and aspirated to release the cells from the marrow trabeculae and disperse the released clumps (Materials and methods, p427, column 2, paragraph 4). Ades also teaches that bone marrow was aspirated (Materials and methods, p427, column 2, paragraph 3).
In regards to claim 8, a person of ordinary skill in the art would have found it prima facie obvious to try a method of obtaining hematopoietic cells by removing bone marrow by way of aspiration, as taught by Strober, Shapiro, and Ades, or trephination, as taught by Ades, and suggested by Strober and Shapiro, because Strober (Specification, p32, paragraph [0278]), Shapiro (p922, paragraphs 1-3), and Ades (Materials and methods, p427, column 2, paragraph 3) teach that marrow can be obtained by aspiration, and Ades teaches that cells can be extracted from marrow by trephination (Abstract, p427; Materials and methods, p427, column 2, paragraphs 1 and 2). They would have been motivated to do so because following these directions would allow a person of ordinary skill in the arts to obtain marrow and hematopoietic cells predictably and with a reasonable expectation of success, and following these teachings would save experimental time and expenses. 

In regards to claims 11 and 12, a person of ordinary skill in the arts would have found it prima facie obvious to try a method of whereby when marrow is removed by trephination, hematopoietic cells are obtained by separation by agitation, enzymatic disaggregation, washing, and filtration as taught by Ades, as suggested by Strober and Shapiro, because Ades teaches that marrow can be obtained by trephination and subsequent processing to remove the marrow from the bone (Materials and method, p427, column 2, paragraphs 1-2, and 4). More specifically, Ades teaches after removal by trephination, bone marrow biopsies were cleaned of clots with a scalpel, washed, digested in collagenase, and aspirated to release the cells from the marrow trabeculae and disperse the released clumps (Materials and method, p427, column 2, paragraph 4). As is understood by the plain meaning of the term, cleaning clots with a scalpel, is a form of agitation in the instant application. Additionally, collagenase is a digestive enzyme, and is used in the field to break down bone marrow. Also, trabeculae are the porous spongy bone that contains marrow, upon trephination would require separation from marrow, and therefore is understood to correspond to the “bone shards” of the instant application. Furthermore, while Ades does not specifically state that bone marrow was “filtered”, it is understood in the art that filtering is a necessary purification step after washing, and therefore it is implied that the samples were filtered after the washing step as taught by Ades. However, Shapiro provides motivation for filtering the samples in that Shapiro teaches after aspiration, the harvested marrow is filtered of bone spicules, and then centrifuged and concentrated (p923, paragraph 3). They would have been motivated to do so because it is well established that marrow can be separated from bone fragments, and hematopoietic cells subsequently released after processing. Furthermore, following proven techniques would decrease experimentation time, and therefore costs, and a person of ordinary skill in the arts could follow these teachings with a reasonable expectation of success and give predictable results. 


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strober, as suggested by Shapiro and Ades, as applied to claims 1-8 and 15-20 above, and further in view of Epstein (WO 03101201A1).
Strober is silent on whether the removed marrow sample is treated with an anticoagulant. While Shapiro teaches that the removed marrow sample is treated with an anticoagulant, and provides a motivation for doing so, Shapiro gives heparin as an example of an anticoagulant, and does not specifically mention one of the anticoagulants listed in claim 10 (p922, paragraph 2). However, while claim 10 of the instant application does not mention heparin, specifically, heparin idraparinux is a heparin derivative.
Epstein teaches that collected bone marrow is stored in an anticoagulation solution (Specification, p31, paragraph [0088]), and gives heparin and Coumadin as examples of anticoagulants (Specification, p30, paragraph [0086]). Coumadin is a commercial preparation of warfarin.
In regards to claims 9 and 10, a person of ordinary skill in the arts would have found it prima facie obvious to try a method of treating bone marrow with an anticoagulant after it is removed as taught by Shapiro and Epstein, as suggested by Strober because Shapiro teaches that appropriate anticoagulants should be used to prevent clotting, giving heparin as an example (p922, paragraph 2) and Epstein teaches that bone marrow was stored in an anticoagulant (Specification, p31, paragraph [0088]) giving heparin and Coumadin (warfarin) as examples of (Specification, p30, paragraph [0086]). Epstein provides a motivation for treating marrow with an anticoagulant stating that an anticoagulant should be used to prevent clotting (p922, paragraph 2). Therefore, they would be motivated to do so eliminating clotting would increase the yield of usable marrow and therefore viable hematopoietic cells, warfarin has been demonstrated to be safe for treating marrow, and following these teachings would decrease cost and experimental time.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strober, as suggested by Shapiro and Ades, as applied to claims 1-8 and 15-20 above, and further in view of Hildebrandt et al. (Immunomagnetic selection of CD34+ cells: factors influencing component purity and yield, Transfusion, 40: 507-512, 2000).
Strober, as suggested by Shapiro and Ades, are silent on bone marrow is depleted of red blood cells or platelets, or a method for doing so.
Hildebrandt teaches a method for depleting red blood cells or platelets from bone marrow (Materials and Methods, p508, column 1, paragraph 1). Hildebrandt teaches that platelets depleted by integrated spinning membrane (Materials and Methods, p508, column 2, paragraph 1). Hildebrandt also teaches that red blood cells were depleted by hydroxyethyl starch sedimentation (Materials and Methods, p508, column 1, paragraph 2) or by lysis (Materials and Methods, p508, column 2, paragraph 3). Furthermore, Hildebrandt teaches that CD34+ cells were separated from other blood components by immunomagnetic selection (Materials and Methods, p508, column 2, paragraph 1).
In regards to claims 13 and 14, a person of ordinary skill in the arts would have found it prima facie obvious to try a method of obtaining hematopoietic cells by depleting removed marrow of red blood cells or platelets, and doing so by buoyancy-activated cell separation, cell lysis, hetastarch sedimentation, immunomagnetic depletion, size-based centrifugal separation, and spinning membrane filtration, as taught by Hildebrandt, and suggested by Strober, Shapiro and Ades, because Hildebrandt teaches that both red blood cells and platelets can be separated from marrow (Materials and Methods, p508, column 1, paragraph 1; p508, column 2, paragraph 3), and provides different methods for doing so including, hydroxyethyl starch sedimentation (Materials and Methods, p508, column 1, paragraph 2), lysis (Materials and Methods, p508, column 2, paragraph 3), or immunomagnetic selection (Materials 
They would have been motivated to do so because Hildebrandt demonstrates that blood cell components, including red blood cells, platelets, and hematopoietic cells may be successfully separated from bone marrow, and following these teaching would increase the amount of usable marrow, reducing costs and give predictable results with a reasonable expectation of success.
It would therefore have been prima facie obvious to one of ordinary skill in the arts to modify the teaching of Strober in view of Shapiro, and in further view of Ades, and Hildebrandt, and arrived at the claimed invention with a reasonable expectation of success. Therefore, the invention, as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date.


Conclusion
	Rejection of claims 1-20 is proper.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/                                                                                                                                                       Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632